Citation Nr: 0414131	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  94-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension, a pulmonary disorder, a back disorder, a 
chronic fatigue disorder, impotence, and a dental disorder, 
claimed as due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 RO decision which denied 
compensation under 38 U.S.C.A. § 1151 for hypertension, a 
pulmonary disorder, a back disorder, a chronic fatigue 
disorder, impotence, and a dental disorder, claimed as due to 
VA medical treatment which the veteran received for a heart 
disorder while hospitalized at a VA Medical Center (VAMC) 
from September to November 1993.  These issues were remanded 
by the Board in October 1996 and July 1998.  

The Board notes that, due to the VA medical treatment, the RO 
has granted compensation under 38 U.S.C.A. § 1151 for 
dysphagia, dysphonia, right diaphragm nerve paralysis, and a 
mood disorder with memory loss.  


FINDINGS OF FACT

Medical treatment during hospitalization at a VAMC from 
September to November 1993 did not cause or permanently 
worsen hypertension, a pulmonary disorder, a back disorder, a 
chronic fatigue disorder, impotence, and a dental disorder.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
hypertension, a pulmonary disorder, a back disorder, a 
chronic fatigue disorder, impotence, and a dental disorder, 
claimed as due to VA medical treatment, have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

VA medical records from 1987 until admission to a VAMC in 
September 1993 show the veteran received treatment for 
multiple ailments such as heart disease with a myocardial 
infarction in 1987.  On numerous occasions he was seen for 
chronic low back pain, which he reported having initially 
injured in falls in 1988.  In July 1990, X-rays of the 
lumbosacral spine disclosed spondylosis of the lumbosacral 
spine, and a transitional vertebra of L5.  He complained of 
impotence on numerous occasions, beginning in March 1992.  In 
October 1992, he was seen with lumbar tenderness since a fall 
in September 1992.  In February 1993, he underwent a 
prostatectomy, and in April 1993 he had urinary retention and 
underwent a cystoscopy and a transurethral resection of the 
prostate.  In April 1993, he complained of a decreased libido 
since the surgery.  In April 1993, a history of shortness of 
breath was noted.  Impotence was noted in June 1993.  In June 
1993, chronic low back pain since a fall in September 1992 
was noted.  Records show that the veteran had elevated blood 
pressure readings on several occasions prior to his 
hospitalization in September 1993.  

Records show the veteran was admitted to a VAMC on September 
20, 1993 for treatment of known heart diseease, and he 
remained hospitalized until November 16, 1993.  Forms show he 
consented to treatment during the admission.  A chest X-ray 
on admission disclosed chronic obstructive pulmonary disease.  
Cardiac catheterization revealed severe coronary artery 
disease involving the left main, left anterior descending, 
and right coronary arteries.  He underwent heart surgery 
involving coronary artery bypass grafting times two.  During 
the surgery, he had a bleeding complication, necessitating a 
redo of the bypass.  Following the surgery, he had an 
eventful postoperative course, including difficulty weaning 
off the ventilator, with reintubation required on three 
occasions.  He also had a fever and heart arrhythmias.  As a 
result of prolonged intubation due to what appeared to be a 
paralyzed diaphragm on the right side, he underwent a 
tracheostomy.  At the time of hospital discharge, he was 
doing very well.  The tracheostomy was still in place.  
Shortly thereafter, the tracheostomy was closed.  

Numerous later medical records describe the veteran's various 
ailments.

In August 1994, the veteran filed a claim with the VA under 
the Federal Tort Claims Act, alleging negligence during the 
1993 VAMC admission led to additional disorders.  Such claim 
was administratively denied in February 1996.

The veteran also filed a VA claim for compensation under 
38 U.S.C.A. § 1151 for various disorders alleged to be due to 
VA medical treatment during the 1993 hospitalization.  In 
written statements, and in testimony at a February 1996 RO 
hearing, the veteran and his wife attributed many of his 
ailments to the 1993 VA hospital treatment.

On a VA dental examination in March 1997, the veteran said he 
felt his dental health had deteriorated since the 1993 
hospitalization.  He had teeth extracted and partial dentures 
constructed in 1994.  It was noted that the dental service 
chief did not feel that the oral status was the result of his 
hospitalization, but the surgery chief had intervened on the 
veteran's behalf, and he had received dental treatment.  On 
examination, there was no evidence of denture irritation, and 
the veteran's oral hygiene was good.  He had minimal problems 
with his dentures.  The diagnosis was partial maxillary and 
mandibular edentulism with satisfactory replacement with 
partial dentures.  

On VA physical examinations in March 1997, the veteran was 
noted to be taking medication for hypertension.  
Musculoskeletal examination did not show any significant 
abnormality.  He complained of impotency and lack of libido.  
The diagnoses included hypertension controlled on medication, 
and impotency and lack of libido.  A chest X-ray showed the 
lungs to be clear.  X-rays of the lumbosacral spine showed 
moderate degenerative changes disc diseas, status post lumbar 
laminectomy.  

At a VA dental examination in June 2001, the veteran claimed 
that after the 1993 VA hospitalization he noticed that his 
teeth were stained, painful, and sensitive.  It was noted 
that from 1994 to 1998 he received extensive dental treatment 
including periodontal treatment, extractions, and replacement 
with partial dentures.  Current examination showed poor oral 
hygiene, severe periodontal disease, caries, and numerous 
missing teeth (replaced with partial dentures).  There was no 
evidence of dental trauma.  The doctor opined that the 1993 
VA treatment did not affect the veteran's dental problems, 
and it was pointed out that he had a long-standing history of 
severe periodontal disease secondary to poor oral hygiene.

On a VA spine examination in June 2001, the veteran said he 
had back pain ever since aspiration had been performed on his 
lungs from the back.  The examiner noted that it was 
inconceivable to him that anyone would place a needle in the 
vertebral area when they were trying to aspirate fluid from 
the lung.  The examiner noted that by the veteran's history, 
his back condition would be the cause of his problem; 
however, he found it incomprehensible that the procedure as 
described by the veteran would have been performed.  He could 
find no information in the claims file to clarify that, and 
was therefore unable to state whether the back problem was 
due to the procedure or other causes such as prolonged 
inactivity and progression of a normal arthritic condition in 
a man of this age.  

A June 2001 VA genitourinary examination diagnosed erectile 
dysfunctioin, and the doctor noted that possible causes 
included numerous medications the veteran was taking, as well 
as the effects of vascular disease.

On a VA neurological and general medical examination in June 
2001, the doctor noted that the veteran had a history of 
impotence/erectile dysfunction, and it was felt that possible 
causes of this were the veteran's numerous medications and 
history of two prostate operations.  The assessment was 
erectile dysfunction due to or exaggerated by current 
medications, and not related to the previous heart bypass 
operation in 1993.  In a July 2001 addendum, the examiner 
noted that high blood pressure was not related to the 1993 
heart bypass surgery, and that the veteran did not complain 
of chronic fatigue on examination.  

Continuing VA medical records dated into 2003 show treatment 
for a number of health problems, and these records do not 
suggest that the disorders involved in the present appeal are 
related to VA treatment during the 1993 hospitalization.

II.  Analysis

The veteran claims compensation should be awarded under 
38 U.S.C.A. § 1151 for hypertension, a pulmonary disorder, a 
back disorder, a chronic fatigue disorder, impotence, and a 
dental disorder, asserting that these conditions are due to 
VA medical treatment for a heart disorder during a September-
November 1993 VAMC admission.  The file shows he has been 
informed of evidence necessary to substantiate his claims.  
Pertinent medical records have been obtained, and VA 
examinations have been provided.  The notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The law providing compensation under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the veteran's claims 
have been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 
38 U.S.C.A. § 1151 (and the related regulations, 38 C.F.R. 
§§ 3.358, 3.800) in effect prior to the change.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease or 
injury, or the aggravation of an existing disease or injury, 
as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability, compensation shall be awarded in the same manner 
as if the disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (2001).  In 
determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
upon which the claim is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  The regulation further 
provides, in part, that benefits will not be payable for the 
continuance or natural progress of disease or injury for 
which VA treatment is authorized.  38 C.F.R. § 3.358(b)(2).  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

For a claimant to prevail in a claim under the old version of 
38 U.S.C.A. § 1151 and related regulations (which are 
applicable to the present case), it is not required that 
there be a showing of negligence or fault on the part of the 
VA, yet it must be shown that disability was not a necessary 
consequence of VA treatment and that disability was not the 
result of natural progress of medical condition. 

Medical evidence shows that before the September-November 
1993 VAMC hospitalization, the veteran already had numerous 
ailments including heart disease (the reason for the 
admission) with high blood pressure at times, and he also had 
lung problems, a back disorder, tiredness at times, erectile 
dysfunction/impotence, and dental disease.  These problems 
continued after the 1993 VA admission, and some of the 
conditions have since advanced due to natural progress over a 
decade of aging.  After reviewing the medical evidence from 
before, during, and since the 1993 VA hospitalization, 
including the VA examinations and medical opinions in 1997 
and 2001, it is clear that the claimed disorders did not 
start during the 1993 VAMC admission, nor were the claimed 
disorders which prexisted the admission permanently worsened 
by the hospital treatment. 

The veteran and his wife assert that the claimed disabilities 
are related to VA treatment during the 1993 admission, but as 
laymen they lack competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  VA examiners have expressed medical 
opinions which do not support a relationship between the 
claimed disabilities and the 1993 VA treatment, and there is 
no competent medical opinion to the contrary.

The weight of the credible evidence demonstrates that medical 
treatment during hospitalization at a VAMC from September to 
November 1993 did not cause or permanently worsen 
hypertension, a pulmonary disorder, a back disorder, a 
chronic fatigue disorder, impotence, and a dental disorder.  
The criteria for compensation for such conditions under 
38 U.S.C.A. § 1151 are not met.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for hypertension, a 
pulmonary disorder, a back disorder, a chronic fatigue 
disorder, impotence, and a dental disorder, claimed as due to 
VA medical treatment, is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



